DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S Patent No. 7,542,376) in view of WASSP, WASSP WMB-160F: Profiling a Shipwreck, https://www.youtube.com/watch?v=bDlEmUaIm2A, Oct 22, 2012 .
Regarding claims 1, 11, 20 Thompson  discloses (figures 1-4b) 
a system for determining distance in a sonar image (10), the system comprising: 
one or more transducer elements (col. 6, lines 35-45) configured to transmit sonar signals into an underwater environment of a body of water and receive corresponding sonar returns from the underwater environment (column 1, lines 15-20); and 
a marine electronics device comprising: a user interface (70); 
a processor (40; col. 7, lines 20-24), and a memory (50; col. 7, lines 65-67 and col. 8, lines 1-6) including computer program code configured to, with the processor (40), cause the marine electronics device to: 
receive first sonar returns from the one or more transducer elements at a first time (col. 6, lines 50-55); 
generate a first sonar image, based on the first sonar returns, of the underwater environment of the body of water (col. 4, lines 40-45 and col. 8, lines 45-55); 

determine a first chart location on a navigation chart that corresponds to the first sonar position (col. 8, lines 20-25); 
receive second sonar returns from the one or more transducer elements at a second time, wherein the second time is different than the first time (col. 11, lines 13-24); 
generate a second sonar image, based on the second sonar returns, of the underwater environment of the body of water (col. 4, lines 40-45 and col. 8, lines 45-55); 
determine a second chart location on the navigation chart that corresponds to the second sonar position (col. 8, lines 20-25); 
determine a distance between the first chart location and the second chart location; and cause the distance to be displayed on the user interface.
Further regarding claim 1, Thompson et al. discloses a system (figures 1-4b) capable of saving multiple sets of sonar and location data in the computer system (40) memory (50) for later retrieval, requested by the operator (col. 8, lines 30-41) via user input in the display system (60; col. 7, lines 40-55) user interface. 
Even further regarding claim 1, Thompson et al. discloses a system (figures 1-4b) capable of determining distance between known sonar locations with GPS analysis of geo-referenced sonar locations and displaying the determined distance value on the user interface. Because spatial coordinates of sonar target locations and operator vessel locations (col. 8, liens 20-25) are saved in the device memory (50), and because the navigation system disclosed is capable of having GPS capability (col. 8, lines 10-12), the distance between two saved coordinate locations, e.g. said operator vessel and sonar target locations can be calculated with known distance calculations methods and subsequently displayed on the navigation chart for a user to view. 
But does not explicitly teach
receive a second user input selection from the user interface  indicating a second sonar position in the second sonar image; 
Wassp teaches

display a first indicator on the navigation chart at the first chart location; (3:45-4:10)
receive a second user input selection from the user interface indicating a second sonar position in the one or more sonar images; determine a second chart location on the navigation chart that corresponds to the second sonar position; (3:45-4:10)
display a second indicator on the navigation chart at the second chart location; (3:45-4:10)
 cause a line to be displayed on the navigation chart between the first indicator and the second indicator; (3:45-4:10)
determine a distance between the first chart location and the second chart location dynamically in real time as the second user input moves within the one or more sonar images; (3:45-4:10)(it is important to note that although it does not say dynamically the user is free to dynamically change the input and the system will calculate the distance.)  and 
cause the distance to be displayed on the user interface along the line between the first indicator and the second indicator.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thompson with teaching by Wassp in order to identify the sizes and shape of the underwater object.
 


Regarding claim 2, the applicant defines the term ‘transducer bearing’, explained in paragraph 56 of the current application, as the coordinate displacement between the observer and the sonar location. This displacement is visualized as a line separating the two points on a Cartesian coordinate system. Examples of the transducer bearing in the current application are 314A and 314B in figure 3. In common use, this transducer bearing can also be interpreted as simply the displaced distance of a reflected sonar wave from the sonar target as it travels to the observer. By determining both the travel time of the return signal, and the sound speed through the underwater environment, the distance to the 
Regarding the final limitation of claim 2, Thompson et al. discloses a system (figures 1-4b) that records in memory (50) the angular orientation of the sonar acquisition device (20; col. 8, lines 55-60). Because the disclosed system is capable of determining both the distance between a sonar location and an observer (col. 10, lines 19-22) and the angular orientation of the sonar acquisition device (col. 8, lines 55-60), trigonometric equations such as Law of Cosines could be used in the navigation system (70) to display distance between multiple saved sonar target locations. 
Further regarding claim 2, Thompson et al. discloses a computer system (40) having the ability to save multiple sets of sonar and location data in memory (50) for later retrieval by the operator (col. 7, lines 40-55 and col. 8, lines 30-41).
Even further regarding claim 2, Thompson et al. discloses a system capable of displaying distance between known element locations on the imaging device (60) because of the disclosed functionality of the memory (50) in the system (figures 1-4b). Raw and processed navigation data based on sonar returns in stored in the device (col. 8, lines 30-40), which can be later analyzed by the user to geo-reference operator vessel and sonar target locations (col. 8, lines 20-25). Because of the disclosed GPS capabilities (col. 8, lines 10-12), and the stored geo-referencing data of known locations (col. 8, lines 30-40), the disclosed system (figures 1-4b) is capable of calculating distance between two saved coordinate locations and allowing these distance values to be subsequently displayed on the imaging system (60) for a user to view (col. 8, lines 34-41). 
Regarding claim 3, Thompson et al. discloses 3. (Currently Amended) The system of claim 2, further comprising: a positioning sensor configured to measure a bearing associated with the one or more transducer elements during receipt of the first sonar returns or the second sonar returns, wherein the first transducer bearing is e based on the measured bearing when the first sonar returns are received by the one or more transducer elements, and wherein the second transducer bearing is based on the measured bearing when the second sonar returns are received by the one or more transducer elements(col 8 lines 50-60, col 10 lines 19-22)

Regarding claim 5, Thompson et al. discloses the system of claim 1 (figures 1-4b), wherein the memory (50) and computer program code are further configured to, with the processor (40), cause the marine electronics device to: cause a first indicator (col. 9, line 27-30) to be displayed on the navigation chart at the first chart location (col. 4, lines 40-45) or the second chart location.
Further regarding claim 5, because Thompson et al. discloses a display device (60) that allows a user to track a target on a screen (col. 4, lines 40-45), the systems disclosed are capable of labeling specific targets via user input with methods commonly used in the art, e.g. displaying numerical or geometric indicators to represent a target on the user interface. 

Regarding claim 6, Thompson et al. discloses the system of claim 1 (figure 1-4b), wherein the memory (50) and computer program code are further configured to, with the processor (40), cause the marine electronics device to: cause a first indicator (col. 9, line 25-30) to be displayed on the navigation chart at the first chart location and a second indicator (col. 9, line 25-30) to be displayed on the navigation chart at the second chart location (col. 4, lines 40-45).
Further regarding claim 6, Thompson et al. discloses a computer system (40) having the ability to save multiple sets of sonar and location data in memory (50) for later analysis by the operator (col. 7, lines 40-55 and col. 8, lines 30-41).
Even further regarding claim 6, because Thompson et al. discloses a display device (60) that allows a user to track multiple targets on a screen (col. 4, lines 40-45), the systems disclosed are capable 

Regarding claim 10, Thompson et al. discloses the system of claim 1 (figures 1-4b), wherein determining the distance between the first chart location and the second chart location is performed dynamically in real time (col. 11, lines 13-24) as the second user input moves about the user interface. 

Further regarding claim 10, Thompson et al. discloses a system (figures 1-4b) that is capable of determining distance between two saved geo-referenced navigation chart locations due to the navigation system (70) having GPS capability (column 8, lines 10-12). 

	Regarding claim 12, the applicant defines the term ‘transducer bearing’, explained in paragraph 56 of the current application, as the coordinate displacement between the observer and the sonar location. This displacement is visualized as a line separating the two points on a Cartesian coordinate system. Examples of the transducer bearing in the current application are 314A and 314B in figure 3. In common use, this transducer bearing can also be interpreted as simply the displaced distance of a reflected sonar wave from the sonar target as it travels to the observer. By determining both the travel time of the return signal, and the sound speed through the underwater environment, the distance to the sonar target can then be calculated. This calculation is how sonar measures distance to an object relative to an observer; Therefore, Thompson et al. discloses a system (figures 1-4b) capable of performing the method of claim 11 further comprising: determining a first transducer bearing (col. 10, lines 19-22) associated with the first sonar image that includes the first sonar position (column 8, lines 60-65); and determining a second transducer bearing (col. 10, lines 19-22) associated with the second sonar image that includes the second sonar position (column 8, lines 60-65), wherein determining the distance between the first chart location and the second chart location is based on the first transducer bearing and the second transducer bearing.



	Regarding claim 13, Thompson et al. discloses a system (figures 1-4b) capable of performing the method of claim 12 further comprising: receiving a measured bearing from a positioning sensor (30) configured to measure a bearing associated with the one or more transducer elements (20) during receipt of the first sonar returns (col. 8, lines 50-60) or the second sonar returns, wherein the first transducer bearing and the second transducer bearing (col. 10, lines 19-22) are based on the measured bearing corresponding to a sonar return corresponding to the first sonar position (col. 8, lines 50-60) or the second sonar position (col. 8, lines 50-60).

	Regarding claim 15, Thompson et al. discloses a system (figures 1-4b) capable of performing the method of claim 11 further comprising: causing a first indicator to be displayed on the navigation chart (60) at the first chart location (col. 9, lines 25-30) or the second chart location.

	Regarding claim 16, Thompson et al. discloses a system (figures 1-4b) capable of performing the method of claim 11 further comprising: causing a first indicator to be displayed on the navigation chart (60) at the first chart location (column 9, lines 25-30) and a second indicator to be displayed on the navigation chart (60) at the second chart location (column 9, lines 25-30). 
	 
Regarding claim 4,9, 14, 19 Thompson et al. teaches the system of claim 1 (figure 1-4b), wherein the memory (50) and computer program code are further configured to, with the processor (40), cause the marine electronics device to: save sonar target locations as geo-reference information (column 8, lines 20-25) stored in a navigation system (70). 
determining a watercraft location based on position data from a position sensor; (GPS )
determining a distance between the watercraft location and the first chart location or the second chart location based on a time of flight of the respective sonar signal and the respective sonar return associated with the first sonar position or the second sonar position;(implicit principle of operation of the sonar) 
Wassp teaches
determining distance between the vessel and these saved target locations with time of flight; however, (implicit it is a Sonar) chart location is on the seabed and sonar calculates distance between watercraft and seabed. 
9. (Currently Amended) The system of claim 1, wherein determining the first chart location or the second chart location on the navigation chart comprises: 
determining a transducer bearing associated with the first sonar image that includes the first sonar position or the second sonar image that includes the second sonar position; (implicit in order to place image on the display all that need to be taken care off)
calculating the first chart location or the second chart location based on the watercraft location, the distance between the watercraft location and the first chart location or the second chart location, and the transducer bearing associated with the first sonar image or the second sonar image.(again image is made hence all the parameters are accounted in order to obtain the image of underwater  )


Regarding claim 7, 8, 17, 18 Wassp also teaches

7. (Original) The system of claim 6, wherein the memory and computer program code are further configured to, with the processor, cause the marine electronics device to: cause a line to be displayed between the first indicator and the second indicator. (3:45-4:10)

8. (Original) The system of claim 7, wherein the distance is displayed along the line between the first indicator and the second indicator(3:45-4:10)
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Thompson with teaching by Wassp in order to identify the sizes and shape of the underwater object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645